Citation Nr: 0505649	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is related to his period 
of active duty. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes there was a change in 
the law during the pendency of this appeal, when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The October 2003 Statement of the Case (SOC) and the October 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim of 
entitlement to service connection for PTSD was being denied 
because the evidence did not show that the veteran currently 
suffered from PTSD.  The SOC and SSOC made it clear to the 
veteran that in order to prevail on his claim, he would need 
to present evidence that he had been diagnosed with PTSD and 
currently suffered from PTSD.  The RO sent a letter dated in 
June 2002 that told the veteran about the VCAA and informed 
him what evidence the RO would obtain and what he needed to 
do.  The RO obtained service medical records, service 
personnel records, VA records, private medical records, 
service department records, and provided the veteran with a 
VA examination.  The veteran testified at a personal hearing 
at the RO.  The veteran has not indicated that there is any 
other evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in June 2002, which was 
prior to the February 2003 rating decision.  Therefore, VA 
has complied with the requirements of Pelegrini with respect 
to the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004).  
Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  

The veteran has claimed entitlement to service connection for 
PTSD that he believes is related to two incidents in service.  
One of his claimed stressors is being involved in a bar fight 
in Jacksonville, Florida, and his second claimed stressor is 
that he witnessed the death of a pilot, J.J. Cabral, who 
crashed shortly after takeoff from the U.S.S. Saratoga in 
June 1972.

Private treatment records from Dr. G.O. Runnels dated from 
1978 to 1991 indicate that the veteran has been treated for 
panic attacks and anxiety that began shortly after a car 
accident in 1978.  Dr. Runnels diagnosed the veteran with 
bipolar disorder or possibly severe depressive neurosis, but 
there is no indication that he ever diagnosed the veteran 
with PTSD.  

The veteran has been treated recently by Dr. Sharon A. West.  
Dr. West has diagnosed the veteran with PTSD, and stated that 
the diagnosis is linked to the stressors he reported from 
service.  Dr. West did not mention the 1978 car accident in 
her reports and it appears the veteran did not tell her about 
that accident.  She did note that a recent car accident in 
2004 has caused a re-emergence and exacerbation of the 
veteran's PTSD symptoms with increasing depression, paranoia, 
insomnia, flashbacks, guilt, and numbing.  Dr. West also 
concurred in the diagnosis of bipolar disorder.

VA treatment notes from 2002 and 2003 do not suggests a 
diagnosis of PTSD, but rather continue the diagnosis of 
bipolar disorder.  VA treatment notes from July 2004, 
including an assessment by an interdisciplinary team, show 
that the veteran does not meet the criteria for PTSD.  The 
screening team determined that bipolar disorder was the 
correct diagnosis.  The considered Dr. West's opinion but 
determined that the criteria for PTSD were not met.

The veteran underwent a VA examination in August 2004.  The 
examiner reviewed the claims folder in detail.  The veteran 
complained of depression, difficulty sleeping, and 
preoccupation with his stressor incidents, but did not 
describe any specific avoidance symptomatology.  The veteran 
was alert and oriented with complaints of depression and 
difficulty sleeping.  The veteran reported vague feelings 
that people want to hurt him but denied visual or auditory 
hallucinations.  There was no evidence of illogical thought 
process and the veteran's judgment was adequate.  The 
veteran's memory was adequate both short term and long term.  
The examiner noted that the veteran has been previously 
diagnosed with bipolar disorder and that the veteran was 
moderately depressed at the time of the examination.  The 
examiner offered his opinion that the veteran's symptoms do 
no satisfy all DSM-IV criteria for PTSD, although the veteran 
reports some features of the condition.  The examiner also 
stated that neither of the claimed stressors would be likely 
to satisfy criterion A for the diagnosis of PTSD.

The Board places more weight on the August 2004 VA 
examination and July 2004 VA assessment that do not find 
PTSD.  This weighing is warranted because the VA examination 
was specifically to determine if the veteran suffered from 
PTSD, and because the VA examiner had access to the entire 
claims folder and specifically stated he had reviewed the 
claims folder in depth.  The VA examiner in August 2004 and 
the VA screening team in July 2004 offered specific reasons 
for their opinions including the lack of some symptoms and 
the insufficient nature of the claimed stressors.  The only 
report in the file that suggests a diagnosis of PTSD was made 
by Dr. West, but it is clear that she did not have access to 
all the facts including the 1978 car accident.  

Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2004).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


